COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                                ORDER

Appellate case name:      Finley Wright v. The State of Texas

Appellate case number:    01-13-00838-CR

Trial court case number: 1334182

Trial court:              174th District Court of Harris County

         Pursuant to Texas Rule of Appellate Procedure 34.5(c), the trial court clerk is directed to
file a supplemental clerk’s record containing the following documents:

       1.      Charge of the Court on Guilt or Innocence (Sealed by the Court),

       2.      Verdict (Sealed by the Court),

       3.      Charge of the Court on the Assessment of Punishment (Sealed by the Court), and

       4.      any motion or order relating to the sealing of the above-referenced documents.

See TEX. R. APP. P. 34.5(c)(1).

      The supplemental clerk’s record shall be filed in the First Court of Appeals no later than
May 29, 2014.

       It is so ORDERED.


Judge’s signature: /s/ Jim Sharp
                    Acting individually       Acting for the Court


Date: May 22, 2014